FILED
                           NOT FOR PUBLICATION
                                                                             JUL 12 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30211

              Plaintiff - Appellee,              D.C. No. 2:12-cr-00062-RSL-2

 v.
                                                 MEMORANDUM*
CRISTIAN BERRELLEZA-VERDUZCO,

              Defendant - Appellant.


                   Appeal from the United States District Court
                     for the Western District of Washington
                 Robert S. Lasnik, Senior District Judge, Presiding

                        Argued and Submitted June 8, 2016
                               Seattle, Washington

Before: PAEZ, BYBEE, and CHRISTEN, Circuit Judges.

      Cristian Berrelleza-Verduzco appeals the district court’s order denying his

motion to withdraw his guilty plea. We affirm because the district court did not

abuse its discretion in rejecting the three reasons Berrelleza-Verduzco offered for

withdrawing his guilty plea.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      1.     Contrary to Berrelleza-Verduzco’s argument, United States v. Caro

does not require setting aside his plea. 997 F.2d 657, 659 (9th Cir. 1993) (“Though

package deal plea agreements are not per se impermissible, they pose an additional

risk of coercion not present when the defendant is dealing with the government

alone.”). Unlike in Caro, here the district court knew about the interdependence

clause when it confirmed that Berrelleza-Verduzco pleaded guilty voluntarily. See

id. at 659-60. Moreover, Berrelleza-Verduzco has not argued that his codefendants

pressured him to plead guilty. Contra id. at 659.

      2.     The record supports the district court’s findings that Berrelleza-

Verduzco requested the involvement of a settlement judge in plea negotiations and

that the settlement judge made no remarks influencing his decision to plead guilty.

As a result, the settlement judge’s involvement does not require setting aside the

guilty plea. See United States v. Davila, —U.S.—, 133 S. Ct. 2139, 2143 (2013)

(“[V]acatur of the plea is not in order if the record shows no prejudice to [the

defendant’s] decision to plead guilty.”); see also United States v. Myers, 804 F.3d
1246, 1257-58 (9th Cir. 2015).

      3. The district court’s finding that Berrelleza-Verduzco’s former counsel

was not ineffective is supported by Berrelleza-Verduzco’s representations at the

plea colloquy, his testimony at the hearing on his motion to withdraw his plea, and


                                           2
his former counsel’s declaration. The district court therefore did not err in

concluding that Berrelleza-Verduzco was not deprived of legal advice that would

have plausibly motivated him to proceed to trial rather than plead guilty. See

United States v. Bonilla, 637 F.3d 980, 983-84 (9th Cir. 2011).

      AFFIRMED.




                                          3